DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Status of claims
Claims 1-19 as field on 9/15/2021 are pending.
Claims 12 and 16-19 as amended on 9/15/2021 are under examination in the insntst office action. 
Claims 1-11 and 13-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16-19 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014), “Frisomum” product description (IDS reference, Mintel Record ID 1795506 .
Each and all of 3 cited prior art references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum” product description are relied for teaching of a method for treating iron deficiency or anemia in pregnant females by administering a composition comprising: 1) ferric pyrophosphate; and 2) probiotics including Lactobacillus and/or Bifidobacterium. 
In particular, the cited document WO 2014/148910 teaches a method for treating iron deficiency or anemia in pregnant female (see abstract, see page 1 line 6; see page 5, lines 15-16) by administering a composition comprising: 1) “probiotic” as a milk fermented by probiotic lactic acid bacteria; and 2) iron (see page 3, lines 15-22); wherein the iron source includes ferric diphosphate or ferric pyrophosphate (page 7,   line 30); and wherein the probiotic lactic acid bacteria include Lactobacillus and/or Bifidobacterium (page 9, lines 4-5). 
In particular, the cited “Frisomum” product description document discloses an increased nutritional demands during pregnancy in nutrients including iron (see section “product description”), thereby, recognizes iron deficiency and anemia in pregnant females. The cited document teaches recommendation and, thus, a method for treating iron deficiency in pregnant female by administering a composition comprising: 1) probiotic; and 2) iron source (see section “ingredients”); wherein the iron source is ferric diphosphate (other name of “ferric pyrophosphate”); and wherein the probiotic is Lactobacillus or Bifidobacterium. 
Bifidobacterium. The product comprises emulsifiers or soy lecithin (section “ingredients”); and thus, the cited composition “comprising the ferric pyrophosphate is an emulsion comprising a fatty acid ester” as claimed.
But the cited references WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” product description and “Frisomum” product description do not clearly teach or recognize the use of ferric pyrophosphate that has particle size distribution 90% of less than 200 micron or 97% of less than 25 micron.
However, the prior art teaches and suggests the use of ferric pyrophosphate that has particle size distribution of 90% of less than 200 micron or 97% of less than 25 micron in nutritional compositions for treating iron deficiency in pregnant females.
For example: the cited reference by Sakaguchi teaches treating iron deficiency and anemia in pregnant females by providing pregnant females with iron-containing compositions (see page 3, section “introduction”); and the cited reference by Sakaguchi clearly teaches and recognizes that a micronize dispersible ferric pyrophosphate formulation (MDFP), also known as SunActive product, is the best and/or ideal choice with high bioavailability for iron fortification of nutritional compositions (see abstract, see 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was file to use ferric pyrophosphate that has particle size distribution as claimed such as in the range 90% of less than 200 micron and/or  97% of less than 25 micron (which is MDFP SunActive product) as a ferric pyrophosphate iron source in the nutritional compositions in the methods of WO 2014/148910 (Van der Braak et al), “Vanilla Mango/Anmum” and “Frisomum” with a reasonable expectation of success in treating iron deficiency and anemia in pregnant females because ferric pyrophosphate that has particle size distribution of 90% or 97% being less than 200 micron or 25 micron (such as MDFP SunActive product) is taught and/or suggested as an ideal choice for incorporation or fortification of nutritional compositions for subjects in need thereof including pregnant females as clearly stated and recognized by the cited reference by Sakaguchi. 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 9/15/2021 with respect to the claims as amended on 9/15/2021 have been fully considered but they are not all found persuasive. 
The rejections of claims under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2014/148910 (Van der Braak et al) or as being anticipated by US 9,241,923 (Kuang et al) or as being anticipated by “Frisomum” product description (IDS reference, Mintel Record ID 1795506 dated May 2012) or as being anticipated by “Vanilla Mango/Anmum” product description (IDS reference, Mintel Record ID 2577737, dated July 2014) have been withdrawn because the cited references do not clearly the use of ferric pyrophosphate that has particle size distribution 90% of less than 200 micron or 97% of less than 25 micron.
With regard to the claim rejection under 35 U.S.C. 103 Applicants main argument is that prior art does not teach or suggest the use of ferric pyrophosphate preparation with particle size distribution as claimed in compositions for treating anemia. In particular, Applicants argue that the cited reference by Sakagushi discloses the use of ferric pyrophosphate preparation with a different size distribution as evidenced by figure 1 (response page 7, last par.).
This argument is not found persuasive because the cited reference by Sakagushi clearly demonstrates that the product MDFP (micronized dispersible ferric pyrophosphate) has all its particles with sizes less than 25 micron (figure 1). The cited reference by Sakagushi clearly and explicitly states that the product MDFP when compared to the other iron sources showed the highest hemoglobin regeneration efficiency (see abstract). Therefore, it would have been obvious to one having ordinary 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
December 6, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653